DETAILED ACTION
	Claims 1, 14-15 and 18-20 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
 Examiner’s Note
Applicant's amendments and arguments filed 01/12/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 01/12/2021, it is noted that claims 1 and 18 have been amended and no new matter or claims have been added.

37 CFR 1.132 Declaration

The Declaration under 37 CFR 1.132 filed 01/12/2021 is insufficient to overcome the rejection of claims 1 and 14 based on obviousness over US 2009/0143474 and claims 1 and 14 based on obviousness over IN 2008/01746 in view of US 2009/0143474 as set forth in the last Office action because:  
Declarant states a study was conducted of solutions in Table 1 containing 20 or 15 mg/ml of acetaminophen containing only solvent or solvent and additional excipients.  The solutions were placed under nitrogen gas and placed in an ampoule to be tested.  The ampoules contained up to 2 ml of the solution.  Once filled the ampoules were stored.  The particulate present after storage was measured.  The buffered solutions contained an unacceptable amount of particles whereas the one containing only acetaminophen and water did not form particulate.
In response, the provided data is directed to two specific concentrations containing 15 mg/ml and 20 mg/ml wherein the test examples are taught to contain up to 2ml, thus the mg and ml of the acetaminophen and the water is not able to be clearly determined for comparison to the instant claims.  The tested results to not appear to be commensurate with the full scope of the instant claims of 30 mg to 150 mg and 1 to 5ml solvent.  Further the test samples include only water, wherein the claims are more broadly directed to solvent, and thus are not commensurate in scope with the instant claims.  Further it is noted that the tested examples include nitrogen gas which is taught as a stabilizer by the ‘474 publication ([0058], US 2009/0143474), which is not included in the independent claims.  The use of nitrogen to remove oxygen would have a direct 
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0143474 (previously applied).
	Regarding claim 1, the limitation of a stable, single unit dose formulation of supersaturated acetaminophen aqueous solution, said formulation comprising: acetaminophen in a single dosage amount of 30 mg to 150 mg is met by the ‘474 publication teaching an intravenous administration of acetaminophen at a single dose level of less than about 1,000 mg for the treatment of pain (abstract).  
The limitation of an aqueous solution and the formulation containing a solvent is met by the ‘474 publication teaching the composition is provided in sterile solutions ready for administration in appropriate containers such as vials [0035] wherein the solvent is water ([0082], Formula 1).  
Regarding the limitation of a super saturated acetaminophen solution, the concentration is taught to be 0.3 to about 12% (w/v) [0038].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case the ‘474 publication teaches less than about 1,000 mg for the concentration of acetaminophen which overlaps with the dosage amount of 30 mg to 150 mg.  The instant specification teaches a supersaturated solution to include acetaminophen in amounts greater or equal to 1.8 w/v% (previously claim 1 and instant specification, ‘474 publication [0011]), thus the prior art teaching up to 12% w/v teaches the supersaturated solution.  The stability is taught as increased through removal of oxygen [0058].

The ‘474 publication teaches, in some embodiments, the composition further comprises agents such as an antioxidant agent [0005], buffering agent [0006] and isotonicity agent [0007].  As the additional agents are taught in only 'some embodiments' while not specifically recited, it would be prima facie obvious to one of ordinary skill in the art to envision embodiments of the composition which do not contain the additional ingredients such as a preservative, thus meeting the claim limitation and rendering them obvious.
	Regarding claim 14, the limitation of wherein the solvent is water is met by the ‘474 publication teaching water (Table 1, [0085]).

Claims 1 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IN 2008/01746 (previously applied) in view of US 2009/0143474 (previously applied) as evidence by Drugs.com (previously applied).
Regarding claims 1 and 13, the limitation of a formation of supersaturated acetaminophen aqueous solution, said formulations comprising acetaminophen in a single dosage amount of 30 mg to 150 mg, and a solvent is met by the ‘746 publication teaching paracetamol as an injectable formulation with a ready to use solution needing no dilution wherein the solvent includes water (page 4, first paragraph and fourth paragraph).  The solution is taught to be 5ml of injection (page 4, last paragraph) and containing 150 mg (Example 1).  Drugs.com teaches paracetamol and acetaminophen are synonyms for the same active agent (page 1, first paragraph).  The ‘746 publication 
The limitation of wherein said formulation has a total volume of 1ml to 5ml is met by the ‘746 publication teaching 5 ml of injection (page 4, last paragraph).
Regarding claim 14, the limitation of wherein the solvent is water is met by the ‘746 publication teaching water as the solvent (Example 1).

The ‘746 publication does not specifically teach the formation is stable or single dosage amount (claim 1).
The ‘746 publication does not specifically teach the composition consisting of acetaminophen and the solvent (claim 1).
	The ‘474 publication teaches intravenous administration of acetaminophen at a single dose level of less than about 1,000 mg for treatment or prevention of pain (abstract).  In some embodiments the composition comprises a buffering agent [0006].  The composition is taught to be acetaminophen formulations are provided as sterile solution ready for use in appropriate containers such as vial or ampules [0065].  The buffering agents are taught to include citric acid ([0044]-[0047]).  They reduce the oxidation of acetaminophen in solution and thereby increase its stability as oxygen is removed from the IV formation solution by bubbling an inert gas through the solution under sterile conditions [0058].  The formulation solution can include 1 to 200 ml [0064].  In some compositions buffing agent, antioxidants and osmolality agents are taught as optional ([005]-[0007]).
.
Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IN 2008/01746 in view of US 2009/0143474 as evidenced by Drugs.com as applied to claims 1 and 14 in view of WO 2002/072080 (previously applied).
All citations for the '080 publication are related to locations in the provided machine translation.
As mentioned in the above 103(a) rejection, all the limitations of claims 1 and 14 and are taught by the ‘746 publication and the ‘474 publication.  

The combination of references does not specifically teach further comprising a local anesthetic (claim 18) wherein the local anesthetic is a short acting local anesthetic including lidocaine (claim 19).
th paragraph).  The paracetamol and lidocaine are taught to be in the same solution and thus are administered simultaneously.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use lidocaine in combination with the acetaminophen taught by the ‘746 publication and the ‘474 publication because the ‘080 publication teaches the combination of acetaminophen and lidocaine are known to be used in combination in aqueous solutions (abstract, page 4, 9th paragraph).  One of ordinary skill in the art at the time invention was made would have a reasonable expectation of success as the '474 publication teaches the pharmaceutical composition may further comprise an additional active agent to be used in the acetaminophen containing solution [0008] and the ‘080 publication specifically teaches the combination of acetaminophen and lidocaine in a solution (page 4, 10th paragraph).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘474 and the ‘080 publication teaches compositions comprising acetaminophen in a low oxygen solution for treatment of pain ('474: abstract, [0058]; '080: abstract, page 3, third paragraph).  It would have been obvious to one of ordinary skill in the art to combine the prior art elements, the acetaminophen solution and the .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IN 2008/01746, US 2009/0143474 and WO 2002/072080 as applied to claims 1, 14, and 18-19 above, and further in view of US 6,171,298 (previously applied).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1, 14 and 18-19 are taught by the combination of the ‘746 publication, the ‘474 publication and the ‘080 publication.  
	The combination of references do not specifically teach wherein the local anesthetic is a long acting local anesthetic selected from ropivacaine, bupivacaine, cinchociane, levobupivacaine, proxymetacaine and tetracaine (claim 20).
	The ‘298 patent teaches a drug infusing device is implanted into a body vanity (abstract). The device can be used to provide pain relief and include a variety of anesthetic and/or analgesic agents can be infused through the device of the present invention including lidocaine, tetracaine hydrochloride and acetaminophen (column 21, lines 10-20).
It would have been obvious to one of ordinary skill in the art to substitute a first medicinal agent, lidocaine, as taught by the ‘080 publication with a second medicinal agent, tetracaine, as taught by the ‘298 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use tetracaine for the lidocaine the composition taught by the combination of references because the ‘298 publication teaches that it is known to use tetracaine or lidocaine in a pain reliving composition which may be used in combination with acetaminophen, wherein the combination of references teaches a combination of acetaminophen and lidocaine composition, thus making it obvious to substitute tetracaine for lidocaine in the composition.

Claim 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IN 2008/01746 in view of US 2009/0143474 as applied to claims 1 and 14 in view of US 5,766,321 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 12-14 and 16-17 are taught by the ‘746 publication and the ‘474 publication.  
The combination of references do not specifically teach the formulation has less than 200 ppb of air or oxygen dissolved in the solvent (claim 15).
	The ‘321 patent teaches a dissolved oxygen reducing apparatus which enables suppling a liquid containing very small amounts of dissolved oxygen (abstract).  The 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to reduce the amount of oxygen to less than 200 ppb in the dissolved solvent because the ‘474 publication teaches bubbling inert gas through the solvent to provide reduction in oxidation through removal of oxygen in the formation [0058] and the ‘321 patent teaches reduction of dissolved oxygen to a level not higher than 10 ppb, thus the ‘474 publication teaches the method and need for reduction of oxygen and the ‘321 patent specifically teaches the amount to which the oxygen can be reduced.

	New Rejections:
Claims 1 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0203175.
	Regarding claim 1, the limitation of a stable formulation of a supersaturated acetaminophen, said formulation consisting of acetaminophen in an amount of 30 mg to 150 mg is met by the ‘175 publication teaching a stable solution of paracetamol for parenteral administration (abstract).  The composition is taught to be chemically stable [0020].  
Regarding the limitation of an aqueous solution containing 1 to 5 ml of solvent is met by the ‘175 publication teaching formulations are taught to include glycerol formal, ethanol and water as the solvent, wherein the solvent is present at 1.00 ml (Example 2).  Further additives are taught to be optional (one or more can be included) ([0024]-
	Regarding claims 18-19, the limitations of claim 1 are addressed above wherein the composition further consists of a local anesthetic, specifically lidocaine is met by further optional ingredients including lidocaine ([0026], Example 2).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (consisting of acetaminophen and solvent only), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (specifically paracetamol and solvents only or including lidocaine with no further additional ingredients) from within the prior art disclosure of the ‘175 publication, to arrive at the instantly claimed stable, single use dose formulation “yielding no more than one would have expected from such an arrangement”.
	
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0203175 as applied to claims 1 and 18-19 in view of US 2009/0143474 and US 5,766,321 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 18-19 are taught by the ‘175 publication.  

The ‘474 publication teaches an intravenous administration of acetaminophen at a single dose level of less than about 1,000 mg for the treatment of pain (abstract).  The composition is provided in sterile solutions ready for administration in appropriate containers such as vials [0035] wherein the solvent is water ([0082], Formula 1).  The concentration is taught to be 0.3 to about 12% (w/v) [0038].  The stability is taught as increased through removal of oxygen [0058].
	The ‘321 patent teaches a dissolved oxygen reducing apparatus which enables supplying a liquid containing very small amounts of dissolved oxygen (abstract).  The level of dissolved oxygen can be reduced to a level of not higher than 10 ppb through bubbling treatment (column 2, lines 55-70, column 3, lines 55-70). 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to reduce the amount of oxygen to less than 200 ppb in the dissolved solvent because the ‘474 publication teaches bubbling inert gas through the solvent to provide reduction in oxidation through removal of oxygen in the formation [0058] and the ‘321 patent teaches reduction of dissolved oxygen to a level not higher than 10 ppb, thus the ‘474 publication teaches the method and need for reduction of oxygen and the ‘321 patent specifically teaches the amount to which the oxygen can be reduced.  One would be motivated to remove the oxygen as the ‘175 publication teaches the desire for stable solutions (abstract).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0203175 as applied to claims 1 and 18-19 above, and further in view of US 6,171,298 (previously applied).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1 and 18-19 are taught by the combination of the ‘175 publication.  
	The combination of references do not specifically teach wherein the local anesthetic is a long acting local anesthetic selected from ropivacaine, bupivacaine, cinchociane, levobupivacaine, proxymetacaine and tetracaine (claim 20).
	The ‘298 patent teaches a drug infusing device is implanted into a body vanity (abstract). The device can be used to provide pain relief and include a variety of anesthetic and/or analgesic agents can be infused through the device of the present invention including lidocaine, tetracaine hydrochloride and acetaminophen (column 21, lines 10-20).
It would have been obvious to one of ordinary skill in the art to substitute a first medicinal agent, lidocaine, as taught by the ‘175 publication with a second medicinal agent, tetracaine, as taught by the ‘298 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use tetracaine for the lidocaine the composition taught by the combination of references because the ‘298 publication teaches that it is known to use tetracaine or lidocaine in a pain reliving composition which may be used in combination with acetaminophen, wherein the combination of references teaches a combination of acetaminophen and lidocaine composition, thus making it obvious to substitute tetracaine for lidocaine in the composition.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
The ‘474 publication
Applicant argues the ‘474 publication is directed to 500 mg to 1,000 mg acetaminophen wherein the IV formulation is 30 to 200 ml.  While the ‘474 publication teaches the concentration may be 0.3 to 12% it does not provide any reason to select and use supersaturated acetaminophen solution over non-supersaturated acetaminophen solution.  The solutions may further contain additional agents such as antioxidant, buffering agents, isotonicity agents and stabilizers.
	In response, the ‘474 publication teaches less than 1,000 mg of acetaminophen, thus teaching an overlapping range with the instant claims.  Applicant refers to 500 mg to 1,000 mg which is a preferred embodiment.  A references is not only as good as it 
	Applicant argues the results presented in the declaration.
	In response, the Declaration and provided data are addressed above.
The ‘746 publication (Chimanlal) in view of the ‘474 publication (Royal)
Applicant argues the ‘746 publication achieves the concentration through the use of glycofuol, a co-solvent, water and a preservative.  Thus, ‘746 does not teach a stable, single unit dose formulation of supersaturated acetaminophen aqueous solution where the formulation consists of acetaminophen in a single dosage application.  The ‘746 
In response, the ‘746 publication teaching paracetamol in an injectable formulation with a ready to use solution needing no dilution (page 4, first paragraph).  The solution is taught to be 5ml of injection (page 4, last paragraph) and containing 150 mg (Example 1).  The ‘474 publication teaches acetaminophen solution wherein additional ingredients are optional and the use of nitrogen gas bubbling through the solution is taught to reduce oxidation of acetaminophen solution (abstract, ([005]-[007], [0058]).  It would have been facie obvious to one of ordinary skill in the art at the time the invention was made to use only acetaminophen and water in the composition taught by the ‘474 publication in the composition and optionally include a buffering agent as the ‘474 publication teaches additional ingredients over the acetaminophen and water are optional ingredients wherein stability is obtained through bubbling an inert gas through the solution [0058] thus teaching formations containing only the active and solvent were known in the art at the time of the invention to be stable, motivating one of skill to use a formation with less ingredients while maintaining stability.  Applicant’s data regarding unexpected results is addressed above in regards to the declaration.
The ‘746 publication (Chimanlal), the ‘474 publication (Royal) and the ‘090 publication, the ‘321 patent and the ’298 patent
Applicant argues the ‘080 publication fails to appreciate the need to be free of additives as Applicant discussed in the provided declaration.

Applicant argues the ‘090 publication, the ‘321 patent and the ‘298 patent fail to cure the deficiencies of the ‘746 publication and the ‘474 publication.
	In response, Applicant’s arguments regarding the ‘746 publication and the ‘474 publication are addressed when first present above.
Conclusion
	No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613